[scemploymentagreementyou001.jpg]
US-DOCS\99995749.2 SPIRIT REALTY CAPITAL, INC. AMENDED AND RESTATED EMPLOYMENT
AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
dated as of April 3, 2018, is entered into by and between Spirit Realty Capital,
Inc., a Maryland corporation (including any successors and/or assigns, the
“Company”) and Jay Young (the “Employee”). RECITALS WHEREAS, the Company and the
Employee are parties to that certain employment agreement, dated April 1, 2016
(the “Prior Employment Agreement”), pursuant to which the Company employs
Employee as Executive Vice President and General Counsel of the Company;
WHEREAS, the Company desires to continue to employ the Employee as Executive
Vice President, General Counsel and Secretary of the Company and to amend the
Prior Employment Agreement in its entirety to reflect the terms of such
employment; and WHEREAS, the Employee desires to accept such employment and
service with the Company, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: 1. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant
to the terms of this Agreement, and the Employee agrees to be so employed, for a
term commencing on April 3, 2018 (the “Effective Date”) and ending on April 3,
2021. On April 3, 2021, and on each anniversary thereof, the term of this
Agreement shall be automatically extended for successive one (1)-year periods;
provided, however, that the Company, on the one hand, or the Employee, on the
other hand, may elect not to extend this Agreement by giving written notice to
the other party at least thirty (30) days prior to any such anniversary date.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to the
provisions of Section 7 hereof. The period of time between the Effective Date
and the termination of the Employee’s employment hereunder shall be referred to
herein as the “Employment Term.” 2. POSITION AND DUTIES. (a) GENERAL. During the
Employment Term, the Employee shall serve as Executive Vice President, General
Counsel and Secretary of the Company. In this capacity, the Employee shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Employee from time to time by the Company’s Chief
Executive Officer (“CEO”) that are not inconsistent



--------------------------------------------------------------------------------



 
[scemploymentagreementyou002.jpg]
2 US-DOCS\99995749.2 with the Employee’s positions with the Company. The
Employee shall report directly and exclusively to the CEO. (b) OTHER ACTIVITIES.
During the Employment Term, the Employee shall devote all of the Employee’s
business time, energy, business judgment, knowledge and skill and the Employee’s
best efforts to the performance of the Employee’s duties with the Company,
provided that the foregoing shall not prevent the Employee from (i) with prior
written notice to the Board of Directors of the Company (the “Board”), serving
on the boards of directors of non-profit organizations and, with the prior
written approval of the Board, other for-profit companies, (ii) participating in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing the Employee’s personal investments and affairs so long as such
activities, either individually or in the aggregate, do not interfere or
conflict with the Employee’s duties hereunder or create a potential business or
fiduciary conflict. 3. BASE SALARY. During the Employment Term, the Company
agrees to pay the Employee a base salary at an annual rate of not less than
$355,000 payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly. The Employee’s Base Salary shall
be subject to annual review and may be increased from time to time by the Board
(or a committee thereof). The base salary as determined herein and increased
from time to time shall constitute “Base Salary” for purposes of this Agreement.
The Base Salary shall not be decreased at any time, or for any purpose, during
the Employment Term (including, without limitation, for the purpose of
determining benefits due under Section 7) without the Employee’s prior written
consent. 4. INCENTIVE COMPENSATION. (a) ANNUAL BONUS. For each calendar year
during the Employment Term, the Employee shall be eligible to receive an annual
cash discretionary incentive payment under the Company’s annual bonus plan as
may be in effect from time to time (the “Annual Bonus”), based on a target bonus
opportunity equal to 125% of the Employee’s Base Salary (the “Target Bonus”) and
a maximum bonus opportunity of 200% of the Employee’s Base Salary, upon the
attainment of one or more pre-established performance goals established by the
Board (or a committee thereof) in its sole discretion. It is expected that such
performance criteria will be based on both financial and non-financial goals,
will be set in consultation with the Employee, and may be set at any point
during the calendar year (it being intended that such criteria will be
established during the Company’s annual budgeting process). The Board (or a
committee thereof) shall reserve the right to adjust the applicable performance
criteria during the calendar year (it being understood that any such adjustment
shall only be implemented, if, in the reasonable judgment of the Board (or a
committee thereof), it is determined to be necessary to adapt to changing
circumstances, and not with the intention of increasing the difficulty of
achieving the applicable performance criteria). The Company expects that the CEO
will formally review performance at least annually in consultation with the
Employee. The Employee’s Annual Bonus for a calendar year shall be determined by
the Board (or a committee thereof) after the end of the applicable calendar year
based on the level of achievement of the applicable performance criteria, and
shall be paid to the Employee in cash in the calendar year (but no later than
March 15 of such calendar year) following the calendar year to which such Annual
Bonus relates at the same time annual bonuses are paid to



--------------------------------------------------------------------------------



 
[scemploymentagreementyou003.jpg]
3 US-DOCS\99995749.2 other senior executives of the Company, subject to, except
as otherwise provided in Section 7 below, continued employment at the time of
payment. (b) LONG-TERM INCENTIVE AWARDS. (i) During the Employment Term, the
Employee shall be eligible to receive equity and other long-term incentive
awards under any applicable plan adopted by the Company. Employee shall be
eligible for grants of such awards beginning in 2019. It is expected that the
target date-of-grant value of the Employee’s annual long-term incentive awards
will be 200% of his Base Salary (“Target LTIP”) granted in equal portions of
one-half of the Long Term Incentive as a time-vesting restricted stock grant
(the “Restricted Shares”), vesting ratably over three years (one-third per year
from the date of grant), and one-half of the award as performance shares (the
“Performance Shares”), cliff vesting after three years from the beginning of the
performance period. In each case the terms and conditions of any Restricted
Shares and Performance Shares shall be governed by separate agreements, entered
into between Employee and Company consistent with this Agreement. Beginning in
2019, the Employee’s equity and/or other long-term incentive awards for each
calendar year during the Employment Term shall be granted by the Company to the
Employee at approximately the same time that annual equity and other long-term
incentive awards are granted by the Company to other Company senior executives.
5. EMPLOYEE BENEFITS. (a) BENEFIT PLANS. During the Employment Term, the
Employee shall be entitled to participate in any employee benefit plan that the
Company has adopted or may adopt, maintain or contribute to for the benefit of
its employees generally, subject to satisfying the applicable eligibility
requirements, and except to the extent such plans are duplicative of the
benefits otherwise provided hereunder. The Employee’s participation will be
subject to the terms of the applicable plan documents and generally applicable
Company policies. Notwithstanding the foregoing, the Company may modify or
terminate any employee benefit plan at any time. (b) VACATION TIME. During the
Employment Term, the Employee shall be entitled to four (4) weeks of paid
vacation per calendar year in accordance with the Company’s policy on accrual
and use applicable to employees as in effect from time to time. (c) BUSINESS AND
TRAVEL EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business and travel expenses incurred and paid by
the Employee during the Employment Term and in connection with the performance
of the Employee’s duties hereunder. (d) ADDITIONAL BENEFITS. (i) In addition to
the benefits described above in this Section 5, during the Employment Term, the
Company shall (i) pay for the premium payments incurred in providing the
Employee with a term life insurance policy during the Employment Term in the
amount of $1,000,000 and (ii) pay or reimburse the Employee for actual, properly
substantiated expenses



--------------------------------------------------------------------------------



 
[scemploymentagreementyou004.jpg]
4 US-DOCS\99995749.2 incurred by the Employee in connection with an annual
physical examination in an amount not to exceed $2,000 annually. (ii) The
Company will also reimburse Employee for legal fees and expenses incurred in
connection with the review and negotiation of this Agreement and its Exhibits,
such reimbursement not to exceed $10,000. (iii) The Company shall provide
Employee with an indemnification agreement containing terms and conditions
comparable to those provided to similarly-situated executives. 6. TERMINATION.
The Employee’s employment and the Employment Term shall terminate on the first
of the following to occur: (a) DISABILITY. Upon ten (10) days’ prior written
notice by the Company to the Employee of a termination due to Disability. For
purposes of this Agreement, “Disability” shall be defined as the inability of
the Employee to have performed the Employee’s material duties hereunder after
reasonable accommodation due to a physical or mental injury, infirmity or
incapacity for one hundred eighty (180) days (including weekends and holidays)
in any three hundred sixty-five (365)-day period as determined by the Board in
its reasonable discretion. The Employee shall cooperate in all respects with the
Company if a question arises as to whether the Employee has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss the Employee’s condition with the Company). (b) DEATH. Automatically
upon the date of death of the Employee. (c) CAUSE. Upon a termination by the
Company for Cause. “Cause” shall mean: (i) the Employee’s willful misconduct or
gross negligence in the performance of the Employee’s duties to the Company or
any of its subsidiaries; (ii) the Employee’s repeated failure to perform the
Employee’s lawful duties to the Company or any of its subsidiaries or follow the
lawful written directives of the Board and/or the CEO (other than as a result of
death or physical or mental incapacity); (iii) the Employee’s conviction of, or
pleading of guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (iv) the Employee’s performance of any material act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation of the property
of the Company or any of its subsidiaries; (v) the Employee’s use of illegal
drugs that materially impairs the Employee’s ability to perform the Employee’s
duties contemplated hereunder;



--------------------------------------------------------------------------------



 
[scemploymentagreementyou005.jpg]
5 US-DOCS\99995749.2 (vi) the Employee’s material breach of any fiduciary duty
owed to the Company or any of its subsidiaries (including, without limitation,
the duty of care and the duty of loyalty); or (vii) the Employee’s material
breach of this Agreement, or a material violation of the Company’s (or any of
its subsidiaries’) code of conduct or other written policy pursuant to which the
Employee would be subject to immediate dismissal. Any determination of Cause by
the Company must be made by a resolution approved by a majority of the members
of the Board (other than the Employee, as applicable) and/or the CEO, provided
that no such determination may be made until the Employee has been given written
notice detailing the specific Cause event and a period of thirty (30) days
following receipt of such notice to present evidence that such event is not
Cause, or to cure such event (if susceptible to cure) to the satisfaction of the
Board and/or the CEO. Notwithstanding anything to the contrary contained herein,
the Employee’s right to cure shall not apply if there are habitual or repeated
breaches by the Employee and there has been a previous opportunity to cure. Any
notice of a termination for Cause as contemplated above shall be made within
ninety (90) days following the date on which the Company first obtains actual
knowledge of the circumstances alleged to constitute a Cause event hereunder (it
being understood that such circumstances may relate to a period in excess of
ninety (90) days or a pattern of behavior that extends beyond a period of ninety
(90) days). (d) WITHOUT CAUSE. Upon an involuntary termination by the Company
(other than for death, Disability in accordance with Section 6(a), or Cause in
accordance with Section 6(c)). (e) GOOD REASON. Upon a termination by the
Employee for Good Reason. “Good Reason” shall mean the occurrence of any of the
following circumstances, without the express written consent of the Employee,
unless such circumstances are fully corrected in all material respects by the
Company within thirty (30) days following written notification by the Employee
to the Company of the occurrence of such circumstances: (i) material diminution
in the Employee’s duties, authorities or responsibilities (other than
temporarily while physically or mentally incapacitated or as required by
applicable law), including, without limitation, (A) removal of the Employee as
Executive Vice President, General Counsel and Secretary of the Company, (B) the
Employee no longer reporting directly and exclusively to the CEO, or (C) the
Company’s common stock ceasing to be publicly traded or, following a Change in
Control (as defined in the Company’s 2012 Incentive Award Plan as in effect as
of the Effective Date), the Employee ceases to be Executive Vice President,
General Counsel and Secretary of the surviving entity in such transaction
(including, without limitation, the ultimate parent of such entity); (ii)
relocation of the Employee’s primary work location by more than fifty (50) miles
from its then current location; (iii) a material breach by the Company or any of
its affiliates of any of their material obligations to the Employee; or



--------------------------------------------------------------------------------



 
[scemploymentagreementyou006.jpg]
6 US-DOCS\99995749.2 (iv) material diminution in the Employee’s Base Salary,
Target Bonus or Target LTIP. The Employee shall provide the Company with a
written notice detailing the specific circumstances alleged to constitute Good
Reason within ninety (90) days after the first occurrence of such circumstances,
and actually terminate employment within ninety (90) days following the
expiration of the Company’s cure period as set forth above. Otherwise, any claim
of such circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee. (f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice
by the Employee to the Company of the Employee’s voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date). (g) EXPIRATION OF EMPLOYMENT TERM;
NON-EXTENSION OF AGREEMENT. Upon the expiration of the Employment Term due to a
non-extension of the Agreement by the Company or the Employee pursuant to the
provisions of Section 1 hereof 7. CONSEQUENCES OF TERMINATION. (a) DEATH. In the
event that the Employee’s employment and the Employment Term ends on account of
the Employee’s death, the Employee or the Employee’s estate, as the case may be,
shall be entitled to the following (with the amounts due under Sections 7(a)(i)
through 7(a)(iii) hereof to be paid within sixty (60) days following termination
of employment, or such earlier date as may be required by applicable law): (i)
any unpaid Base Salary through the date of termination; (ii) reimbursement for
any unreimbursed business expenses incurred through the date of termination;
(iii) any accrued but unused vacation time in accordance with Company policy;
(iv) all other payments, benefits or fringe benefits to which the Employee shall
then or thereafter be entitled under the applicable terms of any applicable
compensation or indemnification/advancement arrangement or benefit, equity or
fringe benefit agreement, plan or program or grant or this Agreement or the
programs and arrangements referred to in it (collectively, Sections 7(a)(i)
through 7(a)(iv) hereof shall be hereafter referred to as the “Accrued
Benefits”); (v) a payment for the Employee’s earned but unpaid Annual Bonus for
the calendar year prior to the calendar year in which the Employee’s termination
occurs based on actual results (and without exercise of any negative discretion
that is not applied to senior executives generally) to the extent that such
Annual Bonus has not been paid prior to termination, payable in a single lump
sum on the date on which annual bonuses are paid to the Company’s senior
executives generally for such calendar year, but no later than March 15 of the
calendar year in which the date of termination occurs (the “Prior Year Bonus”);



--------------------------------------------------------------------------------



 
[scemploymentagreementyou007.jpg]
7 US-DOCS\99995749.2 (vi) a pro-rata portion of the Employee’s Annual Bonus for
the calendar year in which the Employee’s termination occurs based on actual
results for such year (determined by multiplying the amount of such bonus which
would be due for the full calendar year (without exercise of any negative
discretion that is not applied to senior executives generally) by a fraction,
the numerator of which is the number of days during the calendar year of
termination that the Employee is employed by the Company and the denominator of
which is three hundred sixty-five (365)), payable in a single lump sum on the
date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year following the calendar year in which the date of termination occurs (such
pro-rata portion being hereinafter referred to as the “Pro-Rata Bonus”); (vii)
full vesting of outstanding Company equity and/or long-term incentive awards
which vest solely based on the passage of time (including, without limitation,
any Restricted Shares) delivered in accordance with the applicable award
agreement; provided, however, that any such award intended to be exempt from
Code Section 409A (as defined below in Section 7(f)) as a “short-term deferral”
shall be distributed to the Employee within such time as is required for such
equity award to constitute a “short-term deferral”; provided, further, however,
the accelerated vesting of the equity awards shall not change the time or form
of payment for any equity award that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A; and (viii) vesting at “target”
of any outstanding Company equity and/or long- term incentive awards which vest
and/or are earned based on the attainment of certain performance conditions
(including, without limitation, any Performance Shares, to the extent
outstanding) delivered in accordance with the applicable award agreement;
provided, however, that any such award intended to be exempt from Code Section
409A as a “short-term deferral” shall be distributed to the Employee within such
time as is required for such equity award to constitute a “short-term deferral”;
provided, further, however, the accelerated vesting of the equity awards shall
not change the time or form of payment for any equity award that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A. (b)
DISABILITY. In the event that the Employee’s employment and/or Employment Term
ends on account of the Employee’s Disability, the Company shall pay or provide
the Employee with the Accrued Benefits, the Prior Year Bonus, the Pro-Rata
Bonus, and the outstanding Company equity and long-term incentive awards shall
become vested (and delivered) as set forth in Section 7(a)(viii) and (ix) above.
The Prior Year Bonus shall be payable in a single lump sum on the date on which
annual bonuses are paid to the Company’s senior executives generally for such
calendar year, but no later than March 15 of the calendar year in which the date
of termination occurs. The Pro-Rata Bonus shall be payable in a single lump sum
on the date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year following the calendar year in which the date of termination occurs. (c)
TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated (x)
by the Company for Cause in accordance with Section 6(c), (y) by the Employee
without Good Reason, or (z) as a result of the Employee’s non-extension



--------------------------------------------------------------------------------



 
[scemploymentagreementyou008.jpg]
8 US-DOCS\99995749.2 of the Employment Term as provided in Section 1 hereof, the
Company shall pay to the Employee the Accrued Benefits. (d) TERMINATION WITHOUT
CAUSE OR FOR GOOD REASON. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, or (y) by the Employee for
Good Reason, the Company shall pay or provide the Employee with the following:
(i) the Accrued Benefits; and (ii) subject to the Employee’s continued
compliance with the obligations in Sections 8, 9 and 10 hereof: (A) an amount
(the “Severance”) equal to two (2) times the Base Salary (disregarding any
reduction in Base Salary at any time), payable in a single lump sum on the first
payroll date occurring on or after the sixtieth (60th) day following the date of
termination (such payroll date, the “First Payroll Date”); (B) an amount (the
“Bonus Severance”) equal to one (1) times the Target Bonus (disregarding any
reduction in the Target Bonus at any time), payable in a single lump sum on the
First Payroll Date; (C) the Prior Year’s Bonus, payable in a single lump on the
First Payroll Date; (D) the Pro-Rata Bonus, payable in a single lump sum on the
date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year following the calendar year in which the date of termination occurs; (E)
during the period commencing on the date of termination and ending on the
earlier of (i) the twelve (12) month anniversary of the date of termination or
(ii) the date on which the Employee becomes eligible for coverage under the
group health plan of a subsequent employer (of which eligibility the Employee
hereby agrees to give prompt notice to the Company), subject to the Employee’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to provide the
Employee and the Employee’s eligible dependents with coverage under its group
health plans at the same levels and the same cost to the Employee as would have
applied if the Employee’s employment had not been terminated based on the
Employee’s elections in effect on the date of termination, provided that (1) if
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
409A-1(a)(5), or (2) the Company is otherwise unable to continue to cover the
Employee under its group health plans without penalty under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act or
the Patient Protection and Affordable Care Act) or the Employee would be subject
to tax under Section 105(h) of the Code, then, in either case, an amount equal
to each remaining Company subsidy shall thereafter be paid to the Employee in
substantially equal



--------------------------------------------------------------------------------



 
[scemploymentagreementyou009.jpg]
9 US-DOCS\99995749.2 monthly installments over the continuation coverage period
(or the remaining portion thereof) (such coverage being hereinafter referred to
as the “Health Benefits Continuation”); (F) full vesting of each outstanding
Company equity and/or long-term incentive award that vests solely based on the
passage of time held by the Employee on the date of termination (including,
without limitation, any Restricted Shares); provided, however, that any such
award intended to be exempt from Code Section 409A as a “short-term deferral”
shall be distributed to the Employee within such time as is required for such
equity award to constitute a “short-term deferral”; provided, further, however,
the accelerated vesting of the equity awards shall not change the time or form
of payment for any equity award that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (such vesting being hereinafter
referred to as the “Accelerated Time Equity Vesting”); and (G) vesting at
“target” of any outstanding Company equity and/or long-term incentive awards
which vest and/or are earned based on the attainment of certain performance
conditions (including, without limitation, any Performance Shares, to the extent
outstanding) delivered in accordance with the applicable award agreement;
provided, however, that any such award intended to be exempt from Code Section
409A as a “short-term deferral” shall be distributed to the Employee within such
time as is required for such equity award to constitute a “short-term deferral”;
provided, further, however, the accelerated vesting of the equity awards shall
not change the time or form of payment for any equity award that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (such
vesting being hereinafter referred to as the “Accelerated Performance Equity
Vesting”). (e) TERMINATION AS A RESULT OF COMPANY NON-EXTENSION OF THIS
AGREEMENT. If the Employee’s employment by the Company is terminated as a result
of the Company’s non-extension of the Employment Term as provided in Section 1
hereof, the Company shall pay or provide the Employee with the following: (i)
the Accrued Benefits; and (ii) subject to the Employee’s continued compliance
with the obligations in Sections 8, 9 and 10 hereof, (A) the Severance, payable
in accordance with Section 7(d)(ii)(A) hereof (B) the Bonus Severance, payable
in accordance with Section 7(d)(ii)(B) hereof, (C) the Prior Year’s Bonus,
payable in accordance with Section 7(d)(ii)(C), (D) Pro-Rata Bonus, payable in
accordance with Section 7(d)(ii)(D) hereof, (E) the Health Benefits Continuation
in accordance with Section 7(d)(ii)(E) hereof; (F) the Accelerated Time Equity
Vesting in accordance with Section 7(d)(ii)(F) hereof and (G) the Accelerated
Performance Equity Vesting in accordance with Section 7(d)(ii)(G) hereof.
Payments and benefits provided in Sections 7(d) through 7(e) shall be in lieu of
any termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation. (f) LIMITATION ON PAYMENTS. (i) Section 280G Best Pay
Cap. Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received or to be received by the Employee (whether
pursuant to the terms of this Agreement or any other plan, arrangement or



--------------------------------------------------------------------------------



 
[scemploymentagreementyou010.jpg]
10 US-DOCS\99995749.2 agreement) (all such payments and benefits, including the
payments and benefits under Section 7 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in any other plan,
arrangement or agreement other than this Agreement, the Total Payments shall be
reduced as set forth herein, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (A) the net present
value of the amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments assuming the highest marginal tax rates for purposes of such
calculation) is greater than or equal to (B) the net present value of the amount
of such Total Payments without such reduction (but after subtracting the net
amount of federal, state and local income taxes on such Total Payments assuming
the highest marginal tax rates for purposes of such calculation and the amount
of Excise Tax to which the Employee would be subject in respect of such
unreduced Total Payments). If a reduction in the Total Payments is required by
Section 7(f), the reduction shall occur in the following order: reduction of
cash payments (in reverse order of the date on which such cash payments would
otherwise be made with the cash payments that would otherwise be made last being
reduced first); cancellation of accelerated vesting of stock awards which do not
receive favorable treatment under Treasury Regulation Section 1.280G-1,
Q&A-24(b) or (c) (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); reduction of
employee benefits; and cancellation of accelerated vesting of stock awards which
do receive favorable treatment under Treasury Regulation Section 1.280G-1,
Q&A-24(b) or (c) (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); provided, that with
each category the reduction shall be done on a basis resulting in the highest
amount retained by the Employee; and provided, further, that to the extent
permitted by Section 409A of the Code (“Code Section 409A”) and Sections 280G
and 4999 of the Code, if a different reduction procedure would be permitted
without violating Code Section 409A or losing the benefit of the reduction under
Sections 280G and 4999 of the Code, the Employee may designate a different order
of reduction. (ii) Accounting Firm. All determinations required to be made for
purposes of this Section 7(f) shall be made by an independent, nationally
recognized accounting firm selected by the Company (the “Accounting Firm”). The
Company shall bear all expenses with respect to the determinations by the
Accounting Firm required to be made hereunder. The Accounting Firm engaged to
make the determinations under this Section 7(f) shall provide its calculations,
together with detailed supporting documentation, to Employee and the Company
within 15 calendar days after the date on which Employee’s right to a payment
contingent on a change in control is triggered (if requested at that time by
Employee or the Company) or such other time as agreed upon by Employee and the
Company. If the Accounting Firm determines that no Excise Tax is payable with
respect to the Total Payments, it shall furnish Employee and the Company with
documentation of such determination reasonably acceptable to Employee. (g) OTHER
OBLIGATIONS. Upon any termination of the Employee‘s employment with the Company,
the Employee shall promptly resign from any position as an officer, director or
fiduciary of any Company-related entity.



--------------------------------------------------------------------------------



 
[scemploymentagreementyou011.jpg]
11 US-DOCS\99995749.2 (h) EXCLUSIVE REMEDY. The amounts payable to the Employee
following termination of employment and the Employment Term hereunder pursuant
to Sections 6 and 7 hereof shall be in full and complete satisfaction of the
Employee’s rights under this Agreement and under any other plan, program,
agreement, or arrangement of the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable. 8. RELEASE; NO
MITIGATION; SET-OFFS. Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond the Accrued Benefits shall
only be payable if the Employee (or his estate, in the case of death) delivers
to the Company and does not revoke a general release of claims in favor of the
Company substantially in the form of Exhibit A attached hereto. Such release
shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination. For the avoidance of
doubt, each Company equity award that vests in accordance with Section 7 hereof
shall remain outstanding and eligible to vest following the date of termination
and shall actually vest and become exercisable (if applicable) and
non-forfeitable upon the effectiveness of such release (and any equity awards
intended to be exempt from Code Section 409A as a “short-term deferral” shall be
paid within the applicable short-term deferral period). In no event shall the
Employee be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Employee under any of the provisions
of this Agreement, nor shall the amount of any payment hereunder be reduced by
any compensation earned by the Employee as a result of employment by a
subsequent employer or self-employment. Subject to the provisions of Section
20(b)(v) hereof; the Company’s obligations to pay the Employee amounts hereunder
shall be subject to set-off, counterclaim or recoupment of amounts owed by the
Employee to the Company or any of its affiliates (to the extent that such
set-off, counterclaim or recoupment does not result in a violation of Code
Section 409A). Except as otherwise provided in Section 7, this Section 8, the
Award Agreements, in the Company’s Recoupment Policy as in effect on February
19, 2015, as may be amended or restated, or any other recoupment or clawback
policy or program adopted by the Company and applicable to all senior executives
of the Company, or as may be otherwise agreed in writing between the parties,
the Employee’s incentive compensation (including any equity and/or long-term
incentive awards) and severance shall not be subject to forfeiture or recoupment
for any other reason (other than forfeiture or lapse in connection with certain
terminations of employment and/or the failure to meet the applicable performance
goals within the performance period). 9. RESTRICTIVE COVENANTS. (a)
CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, specifications,
designs, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, financing sources, acquisitions, acquisition sources,
marketing, advertising,



--------------------------------------------------------------------------------



 
[scemploymentagreementyou012.jpg]
12 US-DOCS\99995749.2 transition, promotions, pricing, personnel, operations,
customers and tenants (including tenant or mortgagee financial or operational
data, or that of any guarantors of such obligations), suppliers, vendors,
partners and deal sources and/or competitors. The Employee agrees that the
Employee shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment by the Company
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Employee, (ii) becomes
generally known to the public subsequent to disclosure to the Employee through
no wrongful act of the Employee or any representative of the Employee, or (iii)
the Employee is required to disclose by applicable law, regulation or legal
process (provided that, except to the extent disclosure by the Company or any of
its affiliates is contemplated in connection with a potential Change in Control,
the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its sole expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding anything in this Agreement or elsewhere to the contrary, the
Employee may disclose documents and information in confidence to an attorney for
the purpose of securing legal advice, and may use documents and information as
reasonably necessary to enforce the Employee’s rights under this Agreement or
otherwise. In addition, notwithstanding the generality of the foregoing, nothing
in this Agreement is intended to prohibit the Employee from filing a charge
with, reporting possible violations to, or participating or cooperating with the
Securities and Exchange Commission or any other federal, state or local
regulatory body or law enforcement agency including in relation to any
whistleblower, anti-discrimination, or anti- retaliation provisions of federal,
state or local law or regulation. (b) NONSOLICITATION; NONINTERFERENCE. During
the Employee’s employment hereunder and for a period of twelve (12) months
following Employee’s Termination, the Employee agrees that the Employee shall
not, except in the furtherance of the Employee’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (i) solicit, aid or induce any person or entity the Employee knows
or reasonably should have known to be a customer, tenant or mortgagee (or any
person or entity to whom the Company to the Employee’s knowledge (or reasonably
should know) has leased property or provided capital, directly or indirectly,
within the prior 18 months) of the Company or any of its affiliates to purchase
goods or services or enter into transactions for the purchase, sale, lease,
license or financing of real property then offered by the Company or any of its
affiliates from another person, firm, corporation or other entity or assist or
aid any other person or entity in identifying or soliciting any such customer,
tenant or counterparty, (ii) solicit, aid or induce any employee, representative
or agent of the Company or any of its affiliates with whom the Employee, during
the term of his employment had contact or became aware of, or about whom the
Employee has trade secret or Confidential Information, to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company,
or hire or retain any such employee, representative or agent, or take any action
to materially assist or aid any other person, firm, corporation or other entity
in identifying, hiring or soliciting any such employee, representative or agent,
or (iii) interfere, or aid



--------------------------------------------------------------------------------



 
[scemploymentagreementyou013.jpg]
13 US-DOCS\99995749.2 or induce any other person or entity in interfering, with
the relationship between the Company or any of its affiliates and any person or
entity the Employee knows or reasonably should have known to be one of their
respective vendors, joint venturers or licensors. An employee, representative or
agent shall be deemed covered by this Section 9(b) while so employed or retained
and for a period of three (3) months thereafter. Notwithstanding the foregoing,
the provisions of this Section 9(b) shall not be violated by general advertising
or solicitation not specifically targeted at Company- related persons or
entities. (c) NONDISPARAGEMENT. The Employee agrees not to make negative
comments or otherwise disparage the Company or its officers, directors,
employees, shareholders, members, agents or products other than in the good
faith performance of the Employee’s duties to the Company. The Company agrees to
direct the members of its Board and its executive officers not to make negative
comments or otherwise disparage the Employee. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s directors and
executive officers shall not be violated by statements that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties and obligations to the Company. (d) INVENTIONS. (i) The Employee
acknowledges and agrees that all ideas, methods, inventions, discoveries,
improvements, work products, developments, software, know- how, processes,
techniques, methods, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any resources
of the Company or its subsidiaries and/or within the scope of the Employee’s
work with the Company or its subsidiaries or that relate to the business,
operations or actual or demonstrably anticipated research or development of the
Company or its subsidiaries, and that are made or conceived by the Employee,
solely or jointly with others, during the period of the Employee’s employment
with the Company or its subsidiaries, or (B) suggested by any work that the
Employee performs in connection with the Company or its subsidiaries, either
while performing the Employee’s duties with the Company or its subsidiaries or
on the Employee’s own time, but only insofar as the Inventions are related to
the Employee’s work as an employee or other service provider to the Company or
its subsidiaries, shall belong exclusively to the Company or its subsidiaries
(or a designee), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”). The Employee will keep
full and complete written records (the “Records”), in the manner prescribed by
the Company or its subsidiaries, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company or its subsidiaries, and the
Employee will surrender them upon the termination of the Employment Term, or
upon request of the Company or any of its subsidiaries. The Employee will assign
to the Company or its subsidiaries the Inventions and all patents or other
intellectual property rights that may issue thereon in any and all countries,
whether during or subsequent to the Employment Term, together with the right to
file, in the Employee’s name or in the name of the Company or its subsidiaries
(or a designee), applications for patents and equivalent rights (the
“Applications”). The Employee will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company or its subsidiaries to perfect, record, enforce, protect, patent or
register the Company’s (or a subsidiary’s) rights in the Inventions, all without



--------------------------------------------------------------------------------



 
[scemploymentagreementyou014.jpg]
14 US-DOCS\99995749.2 additional compensation to the Employee from the Company
or its subsidiaries. The Employee will also execute assignments to the Company
or its subsidiaries (or a designee) of the Applications, and give the Company,
its subsidiaries and their attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s (or a
subsidiary’s) benefit, all without additional compensation to the Employee from
the Company or its subsidiaries, but entirely at the expense of the Company or
its subsidiaries. (ii) In addition, the Inventions will be deemed Work for Hire,
as such term is defined under the copyright laws of the United States, on behalf
of the Company or its subsidiaries, and the Employee agrees that the Company or
any of its subsidiaries will be the sole owner of the Inventions, and all
underlying rights therein, in all media now known or hereinafter devised,
throughout the universe and in perpetuity without any further obligations to the
Employee. If the Inventions, or any portion thereof, are deemed not to be Work
for Hire, or the rights in such Inventions do not otherwise automatically vest
in the Company or any of its subsidiaries, the Employee hereby irrevocably
conveys, transfers and assigns to the Company or its subsidiaries, all rights,
in all media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Employee’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Employee hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Employee has any rights in the results
and proceeds of the Employee’s service to the Company or its subsidiaries that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights. The Employee hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company or any of its subsidiaries.
(e) RETURN OF COMPANY PROPERTY. On the date of the Employee’s Termination (or at
any time prior thereto at the Company’s reasonable request), the Employee shall
return all property belonging to the Company or its affiliates (including, but
not limited to, any Company- provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company). Notwithstanding anything in this Agreement or anywhere to the
contrary, the Employee may retain, and use appropriately: (i) the Employee’s
rolodex and similar address books (and electronic equivalent) provided that such
items only include contact information and (ii) documents and information
relating to the Employee’s personal rights and obligations. (f) REASONABLENESS
OF COVENANTS. In signing this Agreement, the Employee gives the Company
assurance that the Employee has carefully read and considered all of the terms
and conditions of this Agreement, including the restraints imposed under this
Section 9. The Employee agrees that these restraints are necessary for the
reasonable and proper protection



--------------------------------------------------------------------------------



 
[scemploymentagreementyou015.jpg]
15 US-DOCS\99995749.2 of the Company and its affiliates and their Confidential
Information and that each and every one of the restraints is reasonable in
respect of subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent the Employee from
obtaining other suitable employment during the period in which the Employee is
bound by the restraints. The Employee acknowledges that each of these covenants
has a unique, very substantial and immeasurable value to the Company and its
affiliates and that the Employee has sufficient assets and skills to provide a
livelihood while such covenants remain in force. The Employee further covenants
that the Employee will not challenge the reasonableness or enforceability of any
of the covenants set forth in this Section 9. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including, without
limitation, pursuant to this Section 9. (g) REFORMATION. If it is determined by
a court of competent jurisdiction in any state that any restriction in this
Section 9 is excessive in duration or scope or is unreasonable or unenforceable
under applicable law, it is the intention of the parties that such restriction
may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the laws of that state. (h) TOLLING. In the event of any
violation of the provisions of Section 9(b), the Employee acknowledges and
agrees that the post termination restrictions contained in this Section 9 shall
be extended by a period of time equal to the period of such violation, it being
the intention of the parties hereto that the running of the applicable post
termination restriction period shall be tolled during any period of such
violation. (i) SURVIVAL OF PROVISIONS. The obligations contained in this Section
9 and Section 10 hereof shall survive the termination or expiration of the
Employment Term and the Employee’s employment with the Company and shall be
fully enforceable thereafter. 10. COOPERATION. Upon receipt of reasonable
written request from the Company (including outside counsel), the Employee
agrees that while employed by the Company and thereafter, the Employee will
respond and provide information with regard to matters in which the Employee has
knowledge as a result of the Employee’s employment with the Company, and will
provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of all claims that may be made against the
Company or its affiliates, and will reasonably assist the Company and its
affiliates in the prosecution of all claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of the
Employee’s employment with the Company and does not unreasonably interfere with
the Employee’s subsequent employment or self-employment. The Employee agrees to
promptly inform the Company if the Employee becomes aware of any lawsuit
involving such claims that may be filed or threatened against the Company or its
affiliates. The Employee also agrees to promptly inform the Company (to the
extent that the Employee is legally permitted to do so) if the Employee is asked
to assist in any investigation of the Company or its affiliates (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its affiliates with respect to such investigation,
and shall not do so unless legally required. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 10, and, after the Employment Term,
the Company shall pay the Employee a



--------------------------------------------------------------------------------



 
[scemploymentagreementyou016.jpg]
16 US-DOCS\99995749.2 daily fee, in an amount (rounded down to the nearest whole
cent) determined by dividing the Employee’s Base Salary as in effect on the date
of termination by 100, for services rendered by the Employee in complying with
this Section 10 provided that no such payment shall be required by the Company
under this Section 10 during any period in which severance is being paid to the
Employee pursuant to Section 7(d) hereof. 11. EQUITABLE RELIEF AND OTHER
REMEDIES. The Employee acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of Section 9 or
Section 10 hereof would be inadequate and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages
or the posting of a bond or other security. In the event of a violation by the
Employee of Section 9 or Section 10 hereof, any severance being paid to the
Employee pursuant to this Agreement or otherwise shall immediately cease. 12. NO
ASSIGNMENTS. This Agreement is personal to each of the parties hereto. Except as
provided in this Section 12 hereof, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto. The Company may assign this Agreement to any successor to
all or substantially all of the business and/or assets of the Company; provided
that the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company and any successor to
its business and/or assets, which assumes and agrees to perform the duties and
obligations of the Company under this Agreement by operation of law or
otherwise. In the event of the Employee’s death or a judicial determination of
the Employee’s incapacity, references in this Agreement to the Employee shall be
deemed, where appropriate, to be references to the Employee’s heir(s),
beneficiar(ies), executor(s) or other legal representative(s). 13. NOTICE. For
purposes of this Agreement, notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of delivery, if delivered by hand, (b) on the date of
transmission, if delivered by confirmed facsimile or electronic mail, (c) on the
first business day following the date of deposit, if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows: If to the Employee: At
the address (or to the facsimile number) shown in the books and records of the
Company.



--------------------------------------------------------------------------------



 
[scemploymentagreementyou017.jpg]
17 US-DOCS\99995749.2 If to the Company: Spirit Realty Capital, Inc. 2727 N.
Harwood, Suite 300 Dallas, TX 75033 Attention: Board of Directors or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt. 14. SECTION HEADINGS; INCONSISTENCY. The section headings
used in this Agreement are included solely for convenience and shall not affect,
or be used in connection with, the interpretation of this Agreement. In the
event of any inconsistency between the terms of this Agreement and any form,
award, plan or policy of the Company, the terms of this Agreement shall govern
and control. 15. SEVERABILITY. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by applicable law. 16.
COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be deemed effective for all
purposes. 17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and
obligations of the parties hereto, and all claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to the choice of law provisions thereof. Each of the
parties agrees that any dispute between the parties shall be resolved only in
the courts of the State of Texas or the United States District Court for the
Northern District of Texas and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any proceeding relating to this Agreement or the Employee’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Texas, the court of the
United States of America for the Northern District of Texas, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such Texas State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Employee or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) waives all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Employee’s employment by the Company or



--------------------------------------------------------------------------------



 
[scemploymentagreementyou018.jpg]
18 US-DOCS\99995749.2 any affiliate of the Company, or the Employee’s or the
Company’s performance under, or the enforcement of, this Agreement, (d) agrees
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party at the Employee’s or the Company’s
address as provided in Section 13 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Texas. The parties acknowledge and
agree that in connection with any dispute hereunder, each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses. 18. MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer or director of the
Company as may be designated by the Board. As of the Effective Date, this
Agreement, together with all exhibits hereto (if any) sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all prior agreements or understandings between the
Employee and the Company with respect to the subject matter hereof, including,
without limitation, the Prior Employment Agreement but not any Company equity
awards granted prior to the Effective Date except to the extent modified to be
consistent with this Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
In the event of any inconsistency between the terms of this Agreement and the
terms of any other plan, program, agreement or arrangement of the Company or any
of its affiliates, the terms of this Agreement shall, to the extent more
favorable to the Employee, control. 19. REPRESENTATIONS. The Employee represents
and warrants to the Company that (a) the Employee has the legal right to enter
into this Agreement and to perform all of the obligations on the Employee’s part
to be performed hereunder in accordance with its terms, and (b) the Employee is
not a party to any agreement or understanding, written or oral, and is not
subject to any restriction, which, in either case, could prevent the Employee
from entering into this Agreement or performing the Employee’s material duties
and obligations hereunder. The Company represents and warrants to the Employee
that it is duly authorized to enter into this Agreement and to perform all of
its obligations in accordance with its terms. 20. TAX MATTERS. (a) WITHHOLDING.
The Company may withhold from any and all amounts payable under this Agreement
or otherwise such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation. (b) SECTION 409A
COMPLIANCE. (i) The intent of the parties is that payments and benefits under
this Agreement be exempt from or comply with Code Section 409A and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be
exempt from, and, to the extent not exempt, in compliance therewith. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the



--------------------------------------------------------------------------------



 
[scemploymentagreementyou019.jpg]
19 US-DOCS\99995749.2 Employee and the Company of the applicable provision
without violating the provisions of Code Section 409A. In no event shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Employee by Code Section 409A, or damages for failing to comply
with Code Section 409A, in each case, for any payments made consistent with the
terms of this Agreement. (ii) A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 20(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. The Employee shall have no duties following any
termination of Employee’s employment hereunder that are inconsistent with the
Employee having had a “separation from service” on or before his employment
hereunder. (iii) To the extent that reimbursements or other in-kind benefits for
the Employee constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. (iv) For purposes of Code Section 409A, the
Employee’s right to receive installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company and if such
payment constitutes “nonqualified



--------------------------------------------------------------------------------



 
[scemploymentagreementyou020.jpg]
20 US-DOCS\99995749.2 deferred compensation” for purposes of Code Section 409A
and such payment period spans two calendar years, such payment shall be made in
the second calendar year. (v) Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment or benefit under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[scemploymentagreementyou021.jpg]
S-1 US-DOCS\99995749.2 IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above. SPIRIT REALTY CAPITAL, INC. By:
Name: Title: EMPLOYEE Jay Young



--------------------------------------------------------------------------------



 
[scemploymentagreementyou022.jpg]
US-DOCS\99995749.2 EXHIBIT A GENERAL RELEASE I, Jay Young, in consideration of
and subject to the performance by Spirit Realty Capital, Inc. (together with its
subsidiaries, the “Company”), of its obligations under the Employment Agreement
dated as of ________________ (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future directors,
officers, agents, representatives, employees, predecessors, successors and
assigns of the Company and/or its affiliates, subsidiaries and direct or
indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third- party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement. 1. I
understand that any payments or benefits paid or granted to me under Section 7
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 7 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates. 2. Except as provided
in paragraphs 4 and 5 below and except for the provisions of the Agreement which
expressly survive the termination of my employment with the Company, I knowingly
and voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date that this General Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law; or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs,



--------------------------------------------------------------------------------



 
[scemploymentagreementyou023.jpg]
US-DOCS\99995749.2 fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”). 3. I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above. 4. I agree that this General Release does not waive or release any rights
or claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). 5. I agree that I hereby waive all rights to sue or
obtain equitable, remedial or punitive relief from any or all Released Parties
of any kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Benefits or any severance benefits to
which I am entitled under Section 7 of the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, (iii)
my rights as an equity or security holder in the Company or its affiliates, or
(iv) my rights to communicate directly with, cooperate with, or provide
information to, any federal, state or local government regulator. 6. In signing
this General Release, I acknowledge and intend that it shall be effective as a
bar to each and every one of the Claims hereinabove mentioned or implied. I
expressly consent that this General Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state or local
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in paragraph 2 above as of the execution of this
General Release. 7. I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.



--------------------------------------------------------------------------------



 
[scemploymentagreementyou024.jpg]
US-DOCS\99995749.2 8. I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone. 9. Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the Financial
Industry Regulatory Authority (FINRA), any other self-regulatory organization or
any governmental entity. In addition, notwithstanding anything herein, I
acknowledge and agree that, pursuant to 18 USC Section 1833(b), I will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 10. I hereby
acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the Agreement shall
survive my execution of this General Release. 11. I represent that I am not
aware of any claim by me other than the claims that are released by, or
preserved by, this General Release. I acknowledge that I may hereafter discover
claims or facts in addition to or different than those which I now know or
believe to exist with respect to the subject matter of the release set forth in
paragraph 2 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it. 12. Notwithstanding anything in this General Release
to the contrary, this General Release shall not relinquish, diminish, or in any
way affect any rights or claims arising out of any breach by the Company or by
any Released Party of the Agreement after the date hereof. 13. Whenever
possible, each provision of this General Release shall be interpreted in, such
manner as to be effective and valid under applicable law, but if any provision
of this General Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release shall be reformed , construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. BY SIGNING THIS GENERAL RELEASE, I
REPRESENT AND AGREE THAT: 1. I HAVE READ IT CAREFULLY; 2. I UNDERSTAND ALL OF
ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT
LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY
ACT OF 1963, THE AMERICANS WITH



--------------------------------------------------------------------------------



 
[scemploymentagreementyou025.jpg]
US-DOCS\99995749.2 DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED; 3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION; 5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF
THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART
THE REQUIRED 21-DAY PERIOD; 6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE
EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; 7. I HAVE
SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY
COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND 8. I AGREE THAT THE
PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME. SIGNED: ______________________ DATED:
_________________________ Jay Young



--------------------------------------------------------------------------------



 